DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
Authorization for this examiner’s amendment was given in a telephone discussions with Hoette, Jay on 5/814/2021. 
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
The reference numeral "100" is used twice, in figs. 1, 5, 7-11, 15 and 18 for a cable assembly and something else, appropriate corrections are required. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Allowable Subject Matter
Claims 1 - 20 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose an electrical connector assembly comprising: a ground spring coupled to a cable of a cable assembly, the ground spring being positioned between a cable bundle and a cable shield of the cable assembly, the ground spring including spring members engaging an inner surface of the cable shield and biasing the cable shield radially outward, the ground spring being received in a cable channel of a back shell and forcing an outer surface of the cable shield outward against the backshell to electrically connect the cable shield to the backshell as required in combination with other limitations of this claim.
Regarding claim 12, the prior art does not disclose an electrical connector assembly comprising: a ground spring coupled to a cable of a cable bundle of cables of a cable assembly rearward of an electrical connector, the ground spring being positioned between the cable bundle and a cable shield of the cable, the ground spring including an inner hub having an opening receiving the cable bundle, the ground spring including deflectable spring members extending from the inner hub, the spring members being compressed inward by the cable shield and engaging the inner surface of the cable shield, the spring members biasing the cable shield radially outward and forcing the outer surface of the cable shield outward to electrically connect the cable shield to a conductive element as required in combination with other limitations of this claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 9847607), (US 9615492), (US 20040038582), (US 9583885), (US 9236683), (US 10008812), (US 6296519), (US 8152559), (US 20120247805), (US 20160049758), (US 5538440), (US 10193281), (US 20160285205), (US 20080268719), (US 20150349468), (US 6012932) and (US 10651608) discloses the features similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831